Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
In addressing the 112 first paragraph rejections Applicant contends support for the claim limitation related to claim load information is present in paragraph 0082. The Remarks are again absent to describe or detail the acts or structure detailing a description or illustration of any rated current, rated voltage load information obtained. While the specification (paragraph 0086 of the publication) states the load may be a processor there is simply no description of the obtainer connecting to the load to extract the claimed information of the rated values form the voltage terminal. There is no described structure of any kind which performs obtainment of the claimed said load information. The claim limitations wherein the load information comprises “a rated voltage” or “a rated current” there is no description of the manner the obtaining module obtains said values from the load. Without any description of the manner said information is obtained from the load the claim is not enabled. 
The Remarks contend there is a structure which performs the obtainment of the claimed load information. The Remarks contend the performance monitor preforming the claimed operation. However the performance monitor is merely connected to the voltage line Vdd. The cited text from the Remarks points (Remarks at 14) to a section where the performance monitor uses notification information. The notification information in turn is merely described (paragraph 0094 of the 
In turning to the 112 second paragraph rejections Applicant amendments overcome the previous rejections. Therefore the rejections have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not 
Claim 1 and 7 recites “load information further comprising the voltage input to the load, a rated current value, and a rated voltage value used by the load in a current working status” The disclosure however dose not enable the claimed operation. The claims recite the obtainer obtains load information. The obtainer described paragraphs 0096-97 describe the obtaining of voltage information. The illustrations and description show a Voltage line Vdd supplying a voltage to load (4). There is not a description or illustration of any rated current, rated voltage load information obtained. While the specification (paragraph 0086 of the publication) states the load may be a processor there is simply no description of the obtainer connecting to the load to extract the claimed information of the rated values form the voltage terminal. There is no described structure of any kind which performs obtainment of the claimed said load information. The claim limitations wherein the load information comprises “a rated voltage” or “a rated current” there is no description of the manner the obtaining module obtains said values from the load. Without any description of the manner said information is obtained from the load the claim is not enabled. Applicant should remove the claimed language from the claims since the claim limitations are not enabled by the specification as originally filed.
Therefore the limitations are not enabled. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R. FIN/Primary Examiner, Art Unit 2836